Citation Nr: 0801545	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-19 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Lincoln, Nebraska


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in a 
February 15, 1984 rating decision that denied service 
connection for post-traumatic stress disorder (PTSD).

2. Whether there was CUE in an August 23, 2000 rating 
decision that denied a rating in excess of 50 percent for 
service connected PTSD. 


REPRESENTATION
 
Veteran represented by:	Virginia A. Girard-Brady, 
Attorney-at-law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.   He is the recipient of the Combat 
Infantryman Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
2004 and March 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.

The Board observes that in June 2000, the veteran submitted a 
claim for a total disability rating based on individual 
unemployability.  No rating decision on this issue is of 
record.  Therefore, this claim is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. In a final decision dated February 15, 1984, the RO denied 
service connection for PTSD.

2. The February 15, 1984 RO decision was reasonably supported 
by the evidence of record at that time and was consistent 
with the laws and regulations then in effect.

3. In a final decision dated August 23, 2000, the RO denied a 
rating in excess of 50 percent for service-connected PTSD.

4. The August 23, 2000 RO decision was reasonably supported 
by the evidence of record at that time and was consistent 
with the laws and regulations then in effect.


CONCLUSIONS OF LAW

1. The February 1984 rating decision that denied service 
connection for PTSD is final.  38 U.S.C. § 4005(c) (1982) [38 
U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1983) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007)].

2. The February 1984 rating decision that denied service 
connection for PTSD was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2007).

3. The August 2000 rating decision that denied an evaluation 
greater than 50 percent for PTSD is final.  38 U.S.C.A 
§ 7105(c) (West 1991) [2002)]; 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007)].

4. The August 2000 rating decision that denied an evaluation 
greater than 50 percent for PTSD was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that, as CUE claims are not conventional 
appeals and are fundamentally different from any other kind 
of action in the VA adjudicative process, the duties 
contained in the VCAA are not applicable to CUE claims.  
Specifically, determinations as to the existence of CUE are 
based on the facts of record at the time of the decision 
challenged; thus, no further factual development would be 
appropriate.  See Dobbins v. Principi, 15 Vet. App. 323, 327 
(2001) (citing Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc)); see also Pierce v. Principi, 240 F.3d 
1348, 1353 (Fed. Cir. 2001); VAOPGCPREC 12-2001 at para. 7 
(July 6, 2001) (VA does not have "a duty to develop" in a CUE 
case because "there is nothing further that could be 
developed").

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2007).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2007).

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question. Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 'error.'  
It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds 
could not differ, that the result would have been 
manifestly different but for the 
error. . .

If a claimant-appellant wishes to reasonably raise 
CUE there must be some degree of specificity as to 
what the alleged error is and, unless it is the 
kind of error . . . that, if true, would be CUE on 
its face, persuasive reasons must be given as to 
why the result would have been manifestly different 
but for the alleged error.  It must be remembered 
that there is a presumption of validity to 
otherwise final decisions, and that where such 
decisions are collaterally attacked, and a CUE 
claim is undoubtedly a collateral attack, the 
presumption is even stronger.
Id. See also Grover v. West, 12 Vet. App. 109, 111-112 
(1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).  See also Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the 
"manifestly changed the outcome" language in Russell).

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The Court has also held that the failure to 
fulfill the duty to assist does not constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

I. The February 15, 1984 decision

In July 1983, the veteran filed a claim of entitlement to 
service connection for PTSD.  In February 1984, the veteran 
was advised of the decision denying service connection for 
PTSD and his appellate rights.  Thereafter, the veteran's 
application to reopen his claim of entitlement to service 
connection for PTSD was first received in November 1997.  
Thus, the February 1984 decision is final.  38 U.S.C. 
§ 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1983) [38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007)].  Previous determinations which are 
final and binding will be accepted as correct in the absence 
of CUE.  38 C.F.R. § 3.105(a).

The veteran alleges that the February 1984 rating decision 
was clearly and unmistakably erroneous in that the denial was 
based on the RO's determination that a November 1983 
psychiatric examiner's diagnosis of PTSD in remission was 
indicative of a lack of current findings attributable to 
PTSD.  He argues that the diagnosis of PTSD in remission was 
a diagnosis of a current disability, citing a regulation that 
indicates that the length and frequency of remissions are for 
consideration in determining rating evaluations for mental 
disabilities.  See 38 C.F.R. § 4.126(a).  Further, he 
indicates that the VA examiner had found that his PTSD was a 
result of his military stressors.  Therefore, he contends 
that the proper action by the RO was to grant service 
connection and assign a noncompensable rating evaluation.  

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  Fugo, supra.  In 
evaluating whether there was CUE in the February 1984 rating 
decision, the Board finds that the decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.  

Specifically, although the Board acknowledges the veteran's 
argument, whether PTSD in remission is a current disability 
that is asymptomatic or not a current disability at all is a 
question on which reasonable minds could differ.  The 
regulation cited by the veteran, 38 C.F.R. § 4.126(a), 
provides guidance on the rating of an already service-
connected disability rather than factors for consideration in 
determining whether a disorder should be service-connected, 
as the veteran suggests.  Further, the Board observes that, 
in addition to the November 1983 psychiatric evaluation, the 
veteran was afforded a VA examination in October 1983; that 
examiner indicated that a diagnosis of PTSD was suggested, 
but also offered no firm diagnosis.  Thus, determining 
whether there was a definite diagnosis of PTSD from any 
source at the time of the February 1984 rating decision 
requires a reweighing and evaluation of the evidence.  The 
Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44.  

Additionally, the veteran has argued that his PTSD was linked 
to his in-service stressors at the time of the February 1984 
rating decision, which supported a finding of service-
connection.  The Board notes that both the October 1983 and 
November 1983 examiners noted the veteran's stressors in 
detail; but the October 1983 VA examiner stated that more 
information was needed about the veteran's stressors, and the 
November 1983 examiner did not provide any statement as to a 
relationship between the veteran's stressors and his PTSD.  
Thus, even if the Board accepted the argument that PTSD in 
remission is clearly and unmistakably a current disability, 
without an opinion that such diagnosis was a result of the 
veteran's stressors at the time of the February 1984 rating 
decision, the Board could not conclude that the decision 
would have been manifestly different, but for the finding 
that there was no current disability.     

Thus, there is no indication that there was any error in the 
February 1984 rating decision that compels the conclusion, by 
any reasonable mind, that the result would have been 
manifestly different but for the error.  See Fugo, supra.  
Nor is there evidence that the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Id.   

To the extent that the veteran may disagree with how the 
facts were weighed or evaluated by the RO in reaching its 
decision in February 1984, the Board emphasizes that such 
disagreement with how the facts were weighed is insufficient 
to constitute CUE.  See Russell, Fugo, supra.  The veteran's 
remedy at that time was to appeal the February 1984 decision 
to the Board.  He did not do so and the Board may not now 
reweigh the facts as considered in February 1984.

For the foregoing reasons, the Board finds that the February 
1984 decision was reasonably supported by the evidence of 
record and correctly applied the laws and regulations then in 
effect such that the decision made was not clearly and 
unmistakably erroneous and revision or reversal is not 
warranted.

II.  The August 23, 2000 decision

By way of background, the veteran was granted service 
connection for PTSD in a January 1999 rating decision, and a 
50 percent rating evaluation was assigned, effective November 
17, 1997.  In a May 1999 rating decision, the veteran's claim 
for a higher initial rating was denied, and a September 1999 
rating decision granted a temporary 100 percent disability 
rating for hospitalization from August 10, 1999 to September 
1, 1999.  The August 2000 rating decision then awarded 
another temporary 100 percent disability rating for 
hospitalization from January 1, 2000 to August 23, 2000, and 
denied a rating in excess of 50 percent thereafter.  
Thereafter, a November 2001 rating decision granted the 
veteran an increased rating of 100 percent, effective from 
January 25, 2000 onward.  

With respect to the present claim, in August 1999, the 
veteran filed a claim for a rating in excess of 50 percent 
for service-connected PTSD.  In August 2000, the veteran was 
advised of the decision denying an increased rating 
evaluation and his appellate rights.  The veteran did not 
appeal this decision.  Thus, the August 2000 decision is 
final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) 
(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000) [38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007)].

The veteran alleges that the August 2000 VA rating decision 
was CUE in that it provided no basis for the denial of the 
veteran's claim for a rating in excess of 50 percent for 
service-connected PTSD, and that the evidence cited in the 
rating decision clearly substantiated a rating of 70 percent. 

However, allegations of CUE on the basis that a previous 
adjudication failed to give reasons and bases or improperly 
weighed and evaluated the evidence cannot rise to the 
stringent definition of CUE.  See Fugo, supra.  The Board 
reiterates that the standard for CUE requires that any such 
error compel the conclusion on which reasonable minds could 
not differ, and that the result would have been manifestly 
different but for the error.  Fugo, supra.  In evaluating 
whether there was CUE in the August 2000 rating decision, the 
Board finds that the decision was reasonably supported by the 
evidence of record at that time and was consistent with the 
laws and regulations then in effect.

Specifically, the determination as to which rating evaluation 
criteria a veteran's symptomology more closely approximates 
requires a weighing of the facts at the time of the decision.  
In this regard, the Board observes that in increased rating 
claims, the effective date for an increased rating award may 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
Otherwise, it is the date of the receipt of claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125, 126 (1997); see also Swanson v. West, 12 Vet. App. 442 
(1999) (VA must consider all the evidence of record, 
including that which predated a decision on the same matter, 
to determine when an ascertainable increase occurred in the 
rated disability); VAOGCPREC 12-98.  Therefore, the evidence 
to be considered when evaluating an increased rating claim is 
all relevant evidence dated within one year prior to the 
veteran's claim.  In the present case, the veteran filed his 
claim for an increased rating in August 1999; therefore, the 
earliest evidence to be considered is dated from August 1998 
onward.

In the August 2000 rating decision, the RO considered a July 
2000 VA examination, VA outpatient treatment reports dated 
from June 1999 to August 2000 and VA treatment records dated 
from January 2000 to August 2000, as well as the veteran's 
statements and prior rating decisions dated in February 1984 
and January 1999.  However, the Board notes that an April 
1999 VA examination was also of record and for consideration.  
Even so, the failure to consider such evidence in evaluating 
the veteran's claim does not rise to the level of CUE, as 
there is no indication that the August 2000 decision would 
have been manifestly different, but for failure to consider 
the April 1999 VA examination. 

Further, the Board recognizes that, subsequent to the August 
2000 rating decision, the veteran's rating was increased from 
50 percent to 100 percent, beginning January 25, 2000.  
However, again, as such a determination was merely the result 
of reconsideration of the facts, such action by the RO does 
not compel the conclusion that the August 2000 decision was 
based on CUE.  Such conclusion would necessarily be the 
result of a reweighing of facts and evidence, which, again, 
cannot be the basis of CUE.  See Russell, supra.

Therefore, the Board determines that the August 2000 rating 
decision was reasonably supported by the evidence of record 
at that time and was consistent with the laws and regulations 
then in effect.  There is no evidence that the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  See Russell, supra.  
Further, as before, there is no indication that there was any 
error in the August 2000 rating decision that compels the 
conclusion, by any reasonable mind, that the result would 
have been manifestly different but for the error.  See Fugo, 
supra.  The veteran's remedy at that time was to appeal the 
August 2000 decision to the Board, and as he failed to do so, 
the Board may not now reweigh the facts as considered in 
August 2000.

For the foregoing reasons, the Board finds that the August 
2000 decision was reasonably supported by the evidence of 
record and correctly applied the laws and regulations then in 
effect such that the decision made was not clearly and 
unmistakably erroneous and revision or reversal is not 
warranted.


ORDER

The February 1984 rating decision was not clearly and 
unmistakably erroneous, and the appeal is denied.

The August 2000 rating decision was not clearly and 
unmistakably erroneous, and the appeal is denied.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


